 



Exhibit 10.1



 



BONDER TONGUE LABORATORIES, INC.

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is made effective as of _________ __, _____, by and between
BLONDER TONGUE LABORATORIES, INC., a Delaware corporation, for itself and on
behalf of its subsidiaries (the “Company”) and the undersigned _____________,
serving as an officer and/or director of the Company (the “Indemnitee”).

 

Background

 

The Indemnitee performs valuable services for the Company in the capacity as an
officer and/or director, and where applicable, an employee or agent of the
Company and various affiliated entities, and as a fiduciary with respect to
certain employee benefit plans maintained by the Company. The Company desires to
encourage the continued performance of such services for and on behalf of the
Company, and the Indemnitee is willing to continue performing such valuable
services notwithstanding the substantial increase in risk of personal liability
by reason of serving in such capacities for a publicly held company in
consideration of the Company’s providing the benefits set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and intending to be legally bound, the parties agree as follows:

 

1. Indemnification by the Company.

 

(a) The Company shall indemnify and hold the Indemnitee harmless of, from and
against any and all liabilities, claims, expenses (including reasonable
attorney’s fees), judgments and fines to the fullest extent as authorized or
permitted under Section 145 of the Delaware General Corporation Law (“DGCL”)as
in effect on the date hereof, and to the extent any amendment to such section or
other applicable law may expand indemnification rights, to the full extent
authorized or permitted by such section or other applicable law as may be in
effect from time to time; provided however that such indemnification shall not
apply to expenses incurred by the Indemnitee in a suit against the Company
except for expenses incurred in an action brought in good faith to enforce his
rights under this Agreement. In the event that such statute is hereafter amended
or modified in any fashion, no such modification shall in any way limit or
reduce the indemnification obligation of the Company hereunder.

 

(b) In addition, the Company shall indemnify and hold the Indemnitee harmless
of, from and against any and all liability, expenses (including attorneys’
fees), claims, judgments, fines and amounts paid in settlement, actually
incurred in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (including
but not limited to an action by or in the right of the Company), to which the
Indemnitee is, was or at any time becomes a party or is threatened to be made a
party, by reason of the fact that the Indemnitee is, was or at any time becomes
a director or officer of the Company, or is or was serving or at any time serves
at the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, enterprise or person of
any nature whatsoever.

 

(c) It is the express understanding of the parties hereto that, except as
expressly limited in Sections 2 and 6 below, the Company shall provide
indemnification to the Indemnitee to the fullest extent as may be permissible
under the laws and public policy of the State of Delaware, including, without
limitation, claims for money damages against the Indemnitee in respect of an
alleged breach of fiduciary duty, to the fullest extent permitted under Section
102(b)(7) of the DGCL as in existence on the date hereof. For the avoidance of
doubt, this shall include indemnification with respect to liabilities, claims,
expenses (including reasonable attorney’s fees), judgments and fees attributable
to the Indemnitee’s services as a fiduciary (within the meaning of Section 3(21)
of the Employee Retirement Income Security Act of 1974, as amended) of one or
more employee benefit plans maintained by the Company.

 



 

 

 

2. Exclusions From Indemnification. Notwithstanding anything contained in
Section 1 which may be construed to the contrary, the Company shall not be
obligated to indemnify the Indemnitee in any of the following circumstances:

 

(a) With respect to conduct of the Indemnitee which is finally adjudged by a
court to have been knowingly fraudulent, deliberately dishonest or to have
involved willful misconduct;

 

(b) In the event that a judgment is rendered against the Indemnitee for an
accounting of profits made from the purchase and sale of securities of the
Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar provisions of any federal or
state law as may be hereinafter enacted, or amounts paid in settlement of any
such claimed violation;

 

(c) In the event that the aggregate losses to be indemnified hereunder,
exclusive of insurance reimbursement with respect to directors’ and officers’
liability insurance maintained by the Company from time to time, does not exceed
$1,000; or

 

(d) In the event that a court finally determines that such indemnification would
violate public policy or is otherwise unlawful.

 

The parties acknowledge that the indemnification provided hereunder is narrower
in scope than the indemnification provided under Article III, Section 14 of the
Company’s by-laws. The Indemnitee consents to the limitations contained herein
and agrees not to make any claim against the Company under Article III of the
by-laws or under the Company’s Certificate of Incorporation, for any
indemnification with respect to the matters set forth in this Section 2 or to
the extent such indemnification would be inconsistent with the provisions of
Section 6 hereof.

 

3. Insurance. The Company agrees that for as long as the Indemnitee shall
continue to serve the Company in any capacity, and for a period of three years
thereafter, the Company will use all reasonable efforts to acquire and maintain
for the benefit of the Indemnitee valid, binding and enforceable policies of
directors’ and officers’ liability insurance and where appropriate, ERISA
fiduciary liability insurance providing coverage of at least $5 million. The
Company shall not be required to maintain any such policies if such insurance is
not reasonably available, or if, in the reasonable judgment of the then
directors of the Company, either (i) the premium cost for such insurance is
substantially disproportionate to the coverage available, or (ii) the coverage
provided is so limited by exclusions that there is insufficient benefit from
such insurance.

 

4. Continuity. The obligations of the Company under this Agreement shall
continue at all times while the Indemnitee serves the Company in such capacity,
or continues to serve the Company as a director, officer, employee or agent of
any other corporation, partnership, joint venture, trust, enterprise or person
of any nature whatsoever, and shall continue thereafter as long as the
Indemnitee shall be in any way subject to possible claim or threatened or
pending action, suit or proceeding by reason of the fact that the Indemnitee
served the Company (or such other persons) in any such capacity.

 

5. Reimbursement of Expenses. Incidental to the indemnification provided under
Section 1 hereof, the Company shall reimburse the Indemnitee for the reasonable
out-of-pocket expenses incurred by the Indemnitee in connection with any action
or matter as to which the Company is obligated to provide indemnification under
Section 1 hereof, upon receipt by the Company of a written undertaking from the
Indemnitee to repay such amounts if it shall ultimately be determined that he is
not entitled to be indemnified by the Company under applicable law. The
Indemnitee agrees that he will reimburse the Company for all such expenses paid
by the Company so advanced, including any and all expenses of defending any
civil or criminal action, suit or proceeding against the Indemnitee in the event
and only to the extent that it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Company. The Indemnitee’s
expenses (including reasonable attorney’s fees) incurred in connection with
successfully establishing such Indemnitee’s right to indemnification and
reimbursement of expenses, in whole or in part in any such proceedings or
otherwise, shall also be indemnified by the Company.

 

6. Notification and Defense of Claims. Promptly after receipt by the Indemnitee
of notice of any claim or the commencement of any action, suit or proceeding,
the Indemnitee will notify the Company of the commencement thereof. The failure
to so notify the Company will not relieve it from any obligation which it may
have to the Indemnitee under this Agreement or otherwise except to the extent
such failure has materially impaired the ability of the Company to defend
successfully such action or to minimize the economic exposure resulting
therefrom. With respect to each such action, suit or proceeding as to which the
Indemnitee gives proper notice to the Company hereunder, the following
provisions shall be applicable.

 



2

 

 

(a) The Company shall be entitled to participate in the defense thereof at its
own expense.

 

(b) Except as otherwise provided in this subsection (b) the Company will be
entitled to assume the defense thereof with counsel reasonably satisfactory to
the Indemnitee. The Company shall give notice of its election to assume the
defense of such action within thirty (30) days after the commencement of the
action or the date it receives notice thereof, whichever is later. Thereafter,
the Company will not be liable to the Indemnitee under this Agreement or
otherwise for any legal or other expenses subsequently incurred by the
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation, or as otherwise provided in this subsection (b). The Indemnitee
shall have the right to employ personal counsel in such action, suit or
proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the sole
expense of the Indemnitee unless (A) the employment of counsel by the Director
has been expressly authorized at such time by the Company, (B) the Indemnitee
shall have reasonably concluded that there may be a disabling conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such action, or (C) the Company shall not in fact have employed counsel to
assume the defense of such action, and in each of such cases, the fees and
expenses of counsel retained by the Indemnitee shall be paid by the Company. The
Company shall not be entitled to assume the defense of any action, suit or
proceeding brought by or derivatively on behalf of the Company, or as to which
the Indemnitee shall have concluded as provided in clause (B) above that there
may be a disabling conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such action.

 

(c) The Company shall not be liable for indemnification to the Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim, which
settlement is effected without the prior written consent of the Company. The
Company shall not settle any action or claim in any manner which would impose
any penalty or limitation upon the conduct of the Indemnitee without the written
consent of the Indemnitee. Neither the Company nor the Indemnitee will
unreasonably withhold his or its consent to any proposed settlement.

 

7 Notices. Any notice, request or other communication required or permitted to
be given to the parties under this Agreement shall be in writing and either
delivered in person or sent by telecopy, telex, telegram, overnight mail or
courier service, or certified or registered mail, return receipt requested,
postage prepaid, to the parties at the following addresses (or at such other
addresses for a party as shall be specified by like notice):

 

If to the Company:

 

Blonder Tongue Laboratories, Inc.

One Jake Brown Road

Old Bridge, New Jersey 08857

Attn: Board of Directors

Facsimile: 732 679-3259

 

With a copy to:

 

Stradley Ronon Stevens & Young

2005 Market Street, Suite 2600

Philadelphia PA 19103

Attn: Gary P. Scharmett, Esquire

Facsimile: 215 564-8120

 

 

If to Indemnitee:

 

To the address set forth under Indemnitee’s

name on the signature page hereof.

 

3

 

 



8. General Terms and Conditions.

 

(a) Each of the provisions of this Agreement is a separate and distinct
agreement and independent of each of the other provisions hereof. In the event
any provision shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall in no way impair or affect the validity and
enforceability of each other provision hereof.

 

(b) This Agreement shall be interpreted and construed in accordance with the
substantive laws of the State of Delaware without regard to the law of
conflicts.

 

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

 

(d) Except as expressly provided in Section 2, the provisions for
indemnification and advancement of expenses in this Agreement shall not be
deemed exclusive of any other rights which the Indemnitee may have under any
provision of law, the Company’s Certificate of Incorporation or by-laws, the
vote of the Company’s stockholders or disinterested directors, or otherwise and
the Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an agent of the Company. No amendment or alteration of the Company’s
Certificate of Incorporation or by-laws or any other agreement shall adversely
affect the rights provided to the Indemnitee under this Agreement.

 

(e) This Agreement is binding upon the Indemnitee and the Company and their
respective successors and assigns and in the case of the Indemnitee, also such
Indemnitee’s heirs and personal representatives.

 

IN WITNESS WHEREOF, the Undersigned have executed this Agreement as of the day
and year first written above.

 

 



 

  BLONDER TONGUE LABORATORIES, INC.       By:        James A. Luksch, Chief
Executive Officer

 

    INDEMNITEE       Witness                                      

 



4



